DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on November 18, 2022, and any subsequent filings.
Claims 1-19 stand rejected.  Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
Applicants' arguments filed November 18, 2022 have been fully considered but they are not persuasive.
Applicants argue that the prior claims have not been entered and the claims now are presented in the form of the response filed July 18, 2018 (Remarks, Page 6 / Paragraph 2-3). First, the claims have been entered. Second, the instant set of claims filed November 18, 2022, again raise objections due to changes not being shown in accordance with 37 CFR 1.121(c). Third, the objections raised in the last Office action regarded claims filed on February 28, 2022 which did not show amendments to the  claims filed on May 16, 2021. Fourth, Applicants did not file claims in a response on July 11, 2018, but instead, on July 11, 2018, Applicants filed the current application along with new claims.
Claim Rejections - 35 USC § 112
Claim 17 has been amended and the rejection withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-19 
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive.
Applicants argue that Reyes only discloses the same or decreasing lumen diameters when moving in the downstream direction and thus teaches away from increasing lumen diameters and renders the disclosure inoperable (Remarks, Pg7/Pr1–Pg12/Pr1). Each of Applicants assertions regarding this proposition is not persuasive for the reason discussed below
As to Applicants' assertion that Reyes discloses two embodiments and may not be relied upon for teaching more (Remarks, Pg7/Pr1-Pg9/Pr1), "a specification's focus on one particular embodiment or purpose cannot limit the described invention where that specification expressly contemplates other embodiments or purposes," ScriptPro, LLC v. Innovation Assocs., Inc., 833 F.3d 1336, 1341 (Fed. Cir. 2016); see also Biogen Int'l GmbH v. Mylan Pharms. Inc., 28 F.4th 1194, 1201 (Fed. Cir. 2022) (same). Moreover, while Applicants are correct that the prior Office action noted two embodiments disclosed by Reyes (Remarks, Pg7/Pr3), the prior Office action did not state that Reyes is limited to those two embodiments. Further, "[t]he prior art reference (or references when combined) need not teach or suggest all the claim limitations [and t]he mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness [because t]he gap between the prior art and the claimed invention may not be so great as to render the [claim] nonobvious to one reasonably skilled in the art" (MPEP 2141(III) (quotes and cites omitted)). 
Reyes suggests using different lumen diameters and shown in Figure 8C which indicates that cross-sectional area, i.e., lumen diameters, may vary between stages. Further, Reyes does not teach away from the claimed increasing lumen diameters where Reyes indicates cross-sectional areas may be varied without limiting whether that is an increase or decrease of lumen diameters (C20/L35-42, C21/L24-30). Reyes also discloses that the particular lumen diameters are based, at least in part, on desired "separation properties" (C20/L30-34). Reyes teaches that cross-sectional areas can vary and thus the lumen diameters can both increase and decrease in the downstream direction (C21/L8-18). Reyes implicitly relies upon physical laws regarding fluid flow as seen in the Bernoulli equation to obtain the desired flow properties. Given the guidance provided by Reyes in varying parameters, a person of ordinary skill in the art would have sought a predictable solution and found it obvious to try having lumen diameters increase in the downstream direction due to only three choices of the same, increasing, or decreasing diameters such that such configuration would have a reasonable expectation of success.
Applicants further contend that increasing the size of the lumen diameter in the downstream direction with no larger lumen diameters upstream is contrary to the teachings of Reyes and that Applicants have surprising found unnamed advantages in this configuration (Remarks, Pg8/Pr2-Pg9/Pr6). The fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants' arguments regarding flawed logic in the prior Office action (Remarks, Pg9/Pr5-6) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants argue that based upon a "transition segment" disclosed by Reyes the two embodiments would not result in the claimed invention (Remarks, Pg10/Pr1-Pg11/Pr2). First, Applicants offer no evidence that a transition segment between filter stages having increased lumen diameters in the downstream direction need not have the same or increased diameters in the following segment yet argument cannot supplant evidence (MPEP 2145(I)). Second, the test for obviousness is not whether the features of a secondary embodiment may be bodily incorporated into the structure of the primary embodiment; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicants' argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, Pg11/Pr3), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 6, 7, and 13 are objected to because of the following informalities:  
Each claim has been amended yet the claim status identifier for each incorrectly states "Previously Presented";
In Claim 1, line 2, the addition of a space between "permeate" and "flux" is not underlined and thus does not comply with the requirements of 37 CFR 1.121(c);
In Claim 6, line 2, the addition of a space between "5.0" and "mm" is not underlined and thus the claim does not comply with the requirements of 37 CFR 1.121(c);
In Claim 7, line 2, the deletion of "s" from "nanometer" does not appear in strike out and the addition of a space between "to" and "about" is not underlined and thus the claim does not comply with the requirements of 37 CFR 1.121(c); and, 
In Claim 13, addition of "lysine" in line 2 is not underlined and thus the claim does not comply with the requirements of 37 CFR 1.121(c).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over de los Reyes, et al., U.S. Patent No. 7,384,549 (hereinafter "Reyes").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1-3, 6, 7, and 18, Reyes discloses in a first embodiment a single pass cross flow filtration system for controlling a permeate flux within a permeate channel (C12/L62-C13/L1) comprising a filtration module comprising two or more filtration segments fluidly connected in series (C5/L12-15), each having an upstream side and a downstream side (C5/L15-17); and one or more pumps, mounted in the permeate channel (Fig. 4B, item 430, C16/L36-41)  wherein each filtration segment has a selected length (Fig. 5, item L, C3/L29-35 (note use of length to control flow and thus flux known in the art), C5/L17-22, C18/L58-61) and comprises hollow fiber filter membranes (C5/L50-53), the hollow fiber filter membranes of each filtration segment having a selected lumen diameter (C18/L20-33 (note dimensionless length dependent on selected lumen diameter)).
Reyes does not disclose in a first embodiment wherein at least one selected lumen diameter differs from another selected lumen diameter, and provided that the two or more filtration segments are arranged such that for a given filtration segment having a selected lumen diameter, no filtration segment on the upstream side of the given filtration segment has a selected lumen diameter that is larger.
Regarding Claims 8-10, 12, 14, and 19, Reyes discloses in a first embodiment a method of single pass, cross-flow filtration for controlling a permeate flux within a permeate channel (C12/L62-C13/L1), comprising: a. providing a fluid to be filtered (Fig. 5, item 544, C17/L44-48); b. providing a filtration module, the filtration module comprising two or more filtration segments fluidly connected in series (C5/L12-15), each filtration segment having an upstream side and a downstream side (C5/L15-17); wherein each filtration segment comprises hollow fiber filter membranes (C5/L50-53); c. adjusting the permeate flux to reach a desired value by providing a configuration of components, the configuration of components comprising: i. two or more filtration segments, each of the two or more filtration segments having a selected length (Fig. 5, item L, C3/L29-35 (note use of length to control flow and thus flux known in the art), C5/L17-22, C18/L58-61); ii. one or more hollow fiber filter membranes in each filtration segment (C5/L50-53), the one or more hollow fiber filter membranes having a selected lumen diameter (C18/L20-33 (note dimensionless length dependent on selected lumen diameter)); iii. one or more pumps mounted in the permeate channel (Fig. 4B, item 430, C16/L36-41); d. filtering a fluid mixture through the filtration module to obtain a retentate and a permeate (Fig. 4B, items 411, 414, C16/L30,54).
Reyes does not disclose in a first embodiment wherein at least one of the selected lumen diameters differs from the others, or provided that the two or more filtration segments are arranged such that for a given filtration segment, having a selected lumen diameter, no filtration segment on the upstream side of the given filtration segment has a selected lumen diameter that is larger.
Reyes discloses in a second embodiment wherein the selected lumen diameter differs from another selected lumen inner diameter (Fig. 8C), and provided that the two or more filtration segments are arranged such that for a given filtration segment, having a selected lumen diameter, no filtration segment on the upstream side of the given filtration segment has a selected lumen diameter that is larger (C20/L20-42, C21/L20-30 (note changing cross-sectional area, e.g., lumen diameter, between stages), C24/L8-18 (noting benefits of decreasing lumen diameter in the downstream direction implying other lumen diameter configurations possible)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the two embodiments disclosed by Reyes because, according to Reyes, the filtration properties may be varied including inner diameters to maintain filtration performance such as flux (C20/L30-42, C21/L20-30).
Additional Disclosures Included:  Claims 2, 9: wherein the selected lengths of the two or more filtration segments are from about 12.5 cm to about 800 cm (C3/L29-35 (note known use of varying length to control filtration), C44/Table 4 (note overlapping ranges rendering claimed range obvious)).  Claims 3, 10: wherein the selected lengths of the two or more filtration segments are chosen from about 30.5 cm, about 61 cm, and about 104 cm (C3/L29-35 (note known use of varying length to control filtration), C44/Table 4 (note overlapping ranges rendering claimed range obvious)).  Claims 6, 12: wherein the selected hollow fiber lumen diameters are about 0.1 mm to about 5.0 mm (C14/L24-27  (note overlapping ranges rendering claimed range obvious)).  Claims 7, 14: wherein the hollow fiber filter membranes have pore sizes from about 1 nanometers to about 500 micrometers (C11/L40-46 (note overlapping ranges rendering claimed range obvious)).  Claims 18, 19: wherein for each filtration segment that is located on a downstream side of an upstream filtration segment of the two or more filtration segments, the selected lumen diameter of the filtration segment on the downstream side is larger than the selected lumen diameter of the upstream filtration segment (C20/L20-42, C21/L20-30 (note changing cross-sectional area, e.g., lumen diameter, between stages), C24/L8-18 (noting benefits of decreasing lumen diameter in the downstream direction implying other lumen diameter configurations possible)).

Claims 4, 5, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over de los Reyes, et al., U.S. Patent No. 7,384,549 (hereinafter "Reyes") as applied to Claims 1 (for Claims 4, 5, and 15) and 8 (for Claims 11, 16, and 17) above, respectively, and further in view of "GE Cross Flow Filtration Method Handbook" (hereinafter "GE").
Applicants' claim is directed towards a device and a method.
Regarding Claims 4, 5, 11, and 15-17, Reyes discloses the single pass cross flow filtration system of Claims 1 and 8 except wherein the two or more filtration segments each have a filtration segment housing diameter, and wherein each filtration segment housing diameter is chosen from about 0.95 cm to about 16 cm or 0.5 cm to about 26 cm.
GE also relates to cross flow filtration and discloses wherein the filtration segments each have a filtration segment housing diameter, and wherein each filtration segment housing diameter is chosen based on need (Pg50/Table 5.5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to size the diameter of the filter segment disclosed by Reyes from about 0.5 cm to about 26 cm because, according to GE, housing volume based on diameter is a process variable that can be varied depending on need (Pg50/Table 5.5).
Additional Disclosures Included:  Claim 15: wherein the one or more pumps mounted in the permeate channel are configured to provide a back pressure in the permeate channel (GE, Pg10/Pr2).  Claim 16: operating the one or more pumps mounted in the permeate channel to provide a back pressure in the permeate channel (GE, Pg10/Pr2).  Claim 17: periodically restricting the flow of the permeate by closing off the permeate channel (GE, Pg49/Pr1, Fig. 2.1 (note use of valve to restrict and close off permeate channel)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over de los Reyes, et al., U.S. Patent No. 7,384,549 (hereinafter "Reyes") as applied to Claim 8 above, and further in view of Johnston, et al., U.S. Publication No. 2016/0058863 (hereinafter "Johnston").
Applicants' claim is directed towards a method.
Reyes discloses the method of Claim 8 except wherein the fluid to be filtered comprises a viscosity lowering agent chosen from praline, histidine, lysine, arginine, glutamic acid, betaine, glutamine, asparagine, imidazole, and salts thereof.
Johnston also relates to cross flow diafiltration and discloses wherein the fluid to be filtered comprises a viscosity lowering agent chosen from praline, histidine, arginine, glutamic acid, betaine, glutamine, asparagine, imidazole, and salts thereof (Pg2/Pr9, Pg14/Pr118, Pg15/Pr129, Pg16/Pr133).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the cross flow diafiltration method disclosed by Reyes with the viscosity lowering agents disclosed by Johnston because, according to Johnston, lowering viscosity improves membrane flux (Pg68/Pr394) and, according to Reyes, increased viscosity can require increased channel diameter to limit the pressure drop (C24/L10-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779